TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00430-CV
NO. 03-07-00431-CV


The Estate of Derrich D. Pollock, Deceased; System 5 Trading Fund; Rod Watkins;
Steve Watkins; Julee Pollock, as Administrator of the Estate of Derrich D. Pollock,
Deceased, and Julee Pollock, Individually, Appellants

v.

Ronald Moyer, Dianne Moyer and James L. Johnson, Appellees




FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY, 
NO. 86345A, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	This Court has received notice that appellant Julee Pollock has filed for bankruptcy
protection (United States Bankruptcy Court, W.D. Texas, Austin Division, Chapter 11, No. 07-11688).  Thus, the appeal is stayed.  See 11 U.S.C. § 362; Tex. R. App. P. 8.  Any party may
file a motion to reinstate upon the occurrence of an event that would allow the appeal to proceed. 
See Tex. R. App. P. 8.3.  Failure to notify this Court of a lift of the automatic stay or termination
of the bankruptcy case may result in dismissal of this appeal for want of prosecution.  See Tex. R.
App. P. 42.3(b).



__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Waldrop
Bankruptcy
Filed:   October 3, 2007